department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 - genin-148249-03 date nov internal_revenue_service number info release date index number --------------------- ----------------------- -------------------------- re ---------------- dear ------------- this is in response to your letter dated date according to the facts provided by you the company captioned above currently has a valid s election we believe you wish to revoke the company s s election by filing a revocation effective as of date under ' d c of the internal_revenue_code a revocation made during the taxable_year and on or before the 15th day of the 3rd month thereof shall be effective on the 1st date of such taxable_year and a revocation made during the taxable_year but after such 15th day shall be effective on the 1st day of the following taxable_year under ' d d if the revocation specifies a date for revocation which is on or after the day on which the revocation is made the revocation shall be effective on and after the date so specified more specifically under ' b ii of the income_tax regulations if a corporation specifies a date for revocation and the date is expressed in terms of a stated day month and year that is on or after the date the revocation is filed the revocation is effective on or after the date so specified therefore if a revocation of the company s s election is filed by the end of this year the revocation can be effective either on the first day of the next year or on the specified date that must be on or after the date the revocation is filed relief through the private_letter_ruling process is not available for an earlier date genin-148249-03 we hope this information is helpful sincerely dianna k miosi chief branch office of the associate chief_counsel passthroughs and special industries
